Citation Nr: 0838740	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for intervertebral disc syndrome of the lumbosacral 
spine. 

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right knee injury, status post 
arthroscopic surgery.

3.  Entitlement to service connection for residuals of a 
rotator cuff tear of the right shoulder, to include as 
secondary to service-connected intervertebral disc syndrome 
of the lumbosacral spine.

4.  Entitlement to the assignment of initial compensable 
evaluations for bilateral lower extremity radiculopathy.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.  The veteran also served in the United States 
Air Force Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which 
continued an evaluation of 40 percent for the veteran's 
service-connected intervertebral disc syndrome of the 
lumbosacral spine, continued an evaluation of 10 percent for 
the veteran's service-connected residuals of a right knee 
injury, status post arthroscopic surgery, and denied a claim 
for service connection for residuals of a rotator cuff tear 
of the right shoulder.

The issue of initial compensable ratings for radiculopathy of 
the bilateral lower extremities is addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected intervertebral disc 
syndrome of the lumbosacral spine is manifested by limitation 
of motion in the thoracolumbar spine of forward flexion of 40 
degrees, extension of 20 degrees, right lateral flexion of 10 
degrees, left lateral flexion of 10 degrees, right lateral 
rotation of 10 degrees, and left lateral rotation of 10 
degrees, with no evidence of ankylosis.

2.  The veteran's service-connected right knee injury, status 
post arthroscopic surgery is manifested by decreased range of 
motion, and complaints of instability, pain, and effusion, 
with no evidence of arthritis.

3.  The veteran's residuals of a rotator cuff tear of the 
right shoulder is not shown by competent medical evidence to 
be etiologically related to a disease, injury, or event in 
service, to include a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for intervertebral disc syndrome of the lumbosacral 
spine have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2007).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee injury, status post 
arthroscopic surgery have not been met.  See 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257 (2007).

3.  The veteran's residuals of a rotator cuff tear of the 
right shoulder were not incurred in or aggravated by service, 
and is not proximately due to or the result of any service-
connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in April 2005 and June 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  A March 2006 letter also 
advised him as to the disability rating and effective date 
elements of his claims.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

The Board notes that, with regards to the veteran's claim for 
service connection for residuals of a rotator cuff tear of 
the right shoulder, to include as secondary to service-
connected intervertebral disc syndrome of the lumbosacral 
spine, the April 2005 letter informed the veteran of the 
requirements for establishing service connection on a 
secondary basis alone, and not on a direct basis.  However, 
the Board finds that the veteran was notified of these 
requirements in the February 2006 statement of case (SOC).  
In addition, it is clear from the veteran's statements that 
he had actual knowledge of these requirements.  Therefore, 
any error with regard to proper notice is nonprejudicial, and 
to remand the veteran's case for issuance of a new VCAA 
letter is not necessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With regards to the veteran's claims for increased ratings, 
the April 2005 and June 2008 VCAA letters specifically 
satisfied the elements (2) and (3) of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  With specific regard to the first element, the Board 
notes that, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In April 2005, the RO sent the veteran a VCAA letter, which 
indicated that he should provide evidence showing that his 
intervertebral disc syndrome of the lumbosacral spine and his 
residuals of a right knee injury, status post arthroscopic 
surgery had increased in severity.  In addition, the veteran 
was questioned about his daily life, with regards to his 
intervertebral disc syndrome of the lumbosacral spine and his 
residuals of a right knee injury, status post arthroscopic 
surgery, during the course of the January 2006 VA examination 
performed in association with these claims.  The veteran 
provided statements at this examination in which he details 
the impact of his disabilities on his daily life.  In light 
of the notice given, and the questions asked, the Board finds 
that a reasonable person would have known that the evidence 
needed to show that his disabilities had worsened and what 
impact that had on his occupation and daily life.  
Furthermore, based on the responses provided by the veteran, 
the Board finds that he had actual knowledge of the 
requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for intervertebral disc syndrome of the 
lumbosacral spine and residuals of a right knee injury, 
status post arthroscopic surgery.  As will be discussed 
below, the veteran's intervertebral disc syndrome of the 
lumbosacral spine and his residuals of a right knee injury, 
status post arthroscopic surgery are currently rated under 38 
C.F.R. 4.71a.  While notification of the specific rating 
criteria was provided in the February 2006 SOC and the June 
2008 letter, and not a specific preadjudicative notice 
letter, the veteran has demonstrated actual knowledge of the 
rating criteria used to evaluate his intervertebral disc 
syndrome of the lumbosacral spine and his residuals of a 
right knee injury, status post arthroscopic surgery.  Thus, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  As previously 
noted, the Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in March 2006 and June 2008 letters 
in which it was noted that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra. 

As to the fourth element, the April 2005 and June 2008 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of a claim 
for an increased rating.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his 
intervertebral disc syndrome of the lumbosacral spine and his 
residuals of a right knee injury, status post arthroscopic 
surgery most recently in January 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of these disabilities since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds this examination report to be thorough and consistent 
with contemporaneous VA and private treatment records.  The 
examination in this case is adequate upon which to base a 
decision with regards to these claims. 

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination, which addressed 
the veteran's claim for service connection for residuals of a 
rotator cuff tear of the right shoulder, to include as 
secondary to service-connected intervertebral disc syndrome 
in December 2006.  The examiner reviewed the claims file and 
all available medical records.  The Board finds this 
examination report and opinion to be thorough and complete.  
While the examiner's opinion addressed only the etiology of 
the veteran's right shoulder condition in relation to his 
service-connected disabilities, as opposed to his active duty 
service, the Board acknowledges that the veteran has 
consistently contended that he initially injured his right 
shoulder in 2004, after his discharge from service.  He has 
made no assertions that this condition is directly related to 
service, nor does the claims folder contain any evidence of 
any in-service shoulder injury or treatment.  As such, the 
Board finds this examination report and opinion to be 
sufficient upon which to base a decision with regards to this 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2007).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).
The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for intervertebral disc syndrome of the  
lumbosacral spine. 

The veteran has been assigned an evaluation of 40 percent 
under Diagnostic Code 5243 for his service-connected 
intervertebral disc syndrome of the lumbosacral spine, 
effective October 27, 1998.  The veteran seeks a higher 
rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim for an increased rating was received in March 2005, 
only the current rating formula must be considered and any 
regulation changes made prior to the September 26, 2003 
changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
most recently in January 2006.  At this examination, the 
examiner noted that the veteran does not have a history of 
hospitalization or surgery for this disability.  The veteran 
reported a history of moderate fatigue, moderate decreased 
motion, moderate stiffness, moderate weakness, and moderate 
spasms.  He reported daily and moderate pain, to include 
radiation of pain down the right leg.  He reported severe 
weekly flare-ups, lasting 2-3 days in duration, which are 
alleviated by medication and rest.  Upon examination, the 
veteran was noted as not having ankylosis of the 
thoracolumbar spine, spasms, atrophy, or weakness.  He was 
noted as having mild pain with motion, mild guarding, and 
mild tenderness.  He was also noted as having additional loss 
of range of flexion on repetitive use, due to pain.  His 
lumbar flexion was recorded at 40 degrees, his extension at 
20 degrees, his right lateral flexion at 10 degrees, his left 
lateral flexion at 10 degrees, his right lateral rotation at 
10 degrees, and his left lateral rotation at 10 degrees.

The Board acknowledges that the veteran's lumbar flexion was 
recorded at about 30 degrees and his extension at about 5 
degrees in a private treatment record from January 2006.  See 
St. John's Pain Management Center treatment record, January 
2006.

As the veteran's service-connected intervertebral disc 
syndrome of the lumbosacral spine is currently assigned a 40 
percent evaluation, the veteran must demonstrate unfavorable 
ankylosis of the entire spine or unfavorable ankylosis of the 
entire thoracolumbar spine in order to receive an increased 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  There is no indication in the medical 
evidence of record that the veteran has been diagnosed with 
ankylosis of any kind.  It was specifically noted in the 
January 2006 VA examination report that the veteran did not 
have ankylosis of the thoracolumbar spine.  In addition, the 
Board has reviewed the recent private and VA treatment 
records relating to the veteran's back disability.  None of 
these records indicate that the veteran has ankylosis of any 
kind.  As such, the veteran's service-connected 
intervertebral disc syndrome of the lumbosacral spine does 
not warrant a rating in excess of 40 percent disabling for 
ankylosis under the General Rating Formula for Diseases and 
Injuries of the Spine.  

With regards to applying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that, there is no indication in the 
medical evidence of record, to include all recent VA and 
private treatment records, that the veteran has experienced 
any incapacitating episodes.  The Board acknowledges that it 
was reported at the January 2006 VA examination that the 
veteran's flare-ups are alleviated by medication and rest.  
However, as discussed above, an incapacitating episode 
requires bed rest prescribed by a physician.  The medical 
evidence of record gives no indication that the veteran has 
ever experienced incapacitating episodes, requiring 
physician-prescribed bed rest.  Therefore, an increased 
rating cannot be assigned under the current Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (2007).

The Board would also like to note that, according to Note 
(1), any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
must be evaluated separately under the appropriate diagnostic 
code.  In light of the veteran's complaints of radiating pain 
and numbness, the Board acknowledges that the veteran was 
recently granted service connection and assigned 0 percent 
ratings for radiculopathy of the left and the right legs, 
effective March 10, 2005.  As discussed below, this matter is 
remanded to the RO for further development. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board notes that the 
veteran has complained of fatigue, decreased motion, 
stiffness, and weakness.  See VA examination report, January 
2006.  However, as the veteran has already been assigned a 40 
percent rating, despite the fact that he exhibits no evidence 
of ankylosis and his range of flexion of the thoracolumbar 
spine has not consistently been reported as being 30 degrees 
or less, the Board finds that the veteran's functional loss 
is already contemplated by his assigned 40 percent rating, 
and that additional compensation need not be assigned 
according to 38 C.F.R. §§ 4.40 or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board 
acknowledges that the January 2006 VA examination report and 
a December 2004 letter from St. John's Clinic reflect that 
the veteran's intervertebral disc syndrome of the lumbosacral 
spine has had significant effects on his usual occupation, 
specifically with regards to sitting for long periods of 
time.  However, the record does not show that the 
manifestations and symptoms of the veteran's intervertebral 
disc syndrome of the lumbosacral spine are so severe as to 
cause marked interference with his employment.  The Board 
acknowledges that the veteran was noted at a July 2006 VA 
examination as being currently unemployed.  However, it was 
also noted that he left his job to return to school full-
time.  There is no indication in the evidence of record that 
his disability resulted in absences from work or interfered 
markedly with his most recent job.  While the Board 
acknowledges the VA examiner's statement that his disability 
impacts his work and the private physician's statement that 
his prior employment was not suitable for his condition, 
neither have specifically indicated that his work suffered 
marked interference as a result of his disability beyond that 
contemplated by the Schedule for Rating Disabilities.  Thus, 
the Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right knee injury, status post 
arthroscopic surgery.

The veteran has been assigned an evaluation of 10 percent 
under Diagnostic Code 5257 for his service-connected 
residuals of a right knee injury, status post arthroscopic 
surgery, effective January 28, 1994. 

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2007).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2007).
Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5257 addresses the issue of impairment of the 
knee due to recurrent subluxation or lateral instability.  
According to this diagnostic code, a 10 percent disability 
rating is assigned for slight recurrent subluxation or 
lateral instability; a 20 percent disability rating is 
assigned for moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating is assigned 
for severe recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a (2007).

As mentioned above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
most recently in January 2006.  At this examination, it was 
noted that the veteran had no inflammatory arthritis, 
constitutional symptoms of arthritis, or incapacitating 
episodes of arthritis.  The veteran reported being able to 
stand between 1 and 3 hours and walk more than 1/4 mile but 
less than 1 mile.  The veteran reported giving way, 
instability, pain, and effusion.  It was noted that the 
veteran has no right knee deformity, stiffness, weakness, 
episodes of dislocation or subluxation, locking episodes, 
inflammation, or functional loss during flare-ups.  It was 
also noted that the veteran complained of moderate, weekly 
flare-ups.  The veteran's range of motion was recorded as 0 
to 120 degrees, with a range of 0 to 110 degrees on 
repetitive use.  It was noted that this disability had no 
significant occupational effects.

The Board notes that, in order to receive an increased rating 
under Diagnostic Code 5257, the veteran's disability must 
demonstrate moderate recurrent subluxation or lateral 
instability.  The veteran was specifically noted as having no 
subluxation at the January 2006 VA examination.  The veteran 
did report instability at this examination, but there is no 
indication in this report that the veteran experiences 
moderate instability.  He reported using no assistive aids 
for walking and experiences no functional loss during flare-
ups.  In addition, in the summary of this examination report, 
the examiner noted no evidence of instability.  There is no 
indication in the recent private or VA treatment records that 
the veteran experiences moderate instability.  As such, the 
Board finds the veteran is adequately compensated with his 
current 10 percent rating.  

The Board has considered alternative avenues through which 
the veteran may obtain an increased disability rating.  
Diagnostic Code 5256 addresses the issue of ankylosis of the 
knee.  There is no evidence of record that the veteran has 
ankylosis of the knee.  Diagnostic Code 5258 (dislocated 
semilunar cartilage) and Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  There is no evidence of record that the 
veteran has dislocated, or undergone removal of, cartilage.  
Diagnostic Code 5262 addresses the issue of impairment of the 
tibia and fibula.  There is no evidence of record that the 
veteran has impairment of the tibia and fibula.  Finally, 
Diagnostic Code 5263 addresses the issue of genu recurvatum, 
of which there is also no evidence of record.  Therefore, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not 
applicable.  

In regards to the veteran's range of motion, the Board notes 
that the veteran's left knee was reported at the January 2006 
VA examination as having an extension of 0 degrees and a 
flexion of 120 degrees.  Therefore, he does not meet the 
criteria for a compensable evaluation under either Diagnostic 
Codes 5260 or 5261.  In addition, he was specifically noted 
at the January 2006 VA examination as not having arthritis of 
the right knee.  As such, an additional 10 percent rating 
cannot be assigned under Diagnostic Code 5003.  

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, as previously mentioned, the veteran does not have 
functional loss during flare-ups, stiffness, or weakness.  In 
addition, there is no mention of the veteran experiencing 
fatigue or incoordination.  The Board notes that the veteran 
experiences an additional 10 degree decrease in range of 
motion upon repetitive use.  However, in light of the fact 
that the veteran is currently receiving 10 percent under 
Diagnostic Code 5257, despite the fact that the examiner at 
the January 2006 VA examination noted him as not having 
instability, the Board finds that the veteran's right knee 
impairment is already fully compensated with his current 
rating and that additional compensation need not be assigned 
according to 38 C.F.R. §§ 4.40 or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The examiner at 
the January 2006 VA examination specifically stated that the 
veteran's right knee disability had no significant 
occupational effects.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

3.  Entitlement to service connection for residuals of a 
rotator cuff tear of the right shoulder, to include as 
secondary to service-connected intervertebral disc syndrome 
of the lumbosacral spine.

The veteran is seeking entitlement to service connection for 
residuals of a rotator cuff tear of the right shoulder, as 
secondary to service-connected intervertebral disc syndrome 
of the lumbosacral spine.  The veteran contends that his 
shoulder disability is the result of his service-connected 
disabilities.  See Claim, March 2005.  Specifically, he 
asserts that his leg fell asleep from his back and knee 
conditions, causing him to fall while getting up from a chair 
and tear his right rotator cuff.  See veteran's statement, 
May 2005; id.  

A review of the veteran's service medical records reflects no 
complaints, treatment, or diagnosis of a shoulder injury or 
disability.  

With regards to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2007).  The Board notes that the evidence of record 
indicates that the veteran tore his right rotator cuff in 
2004.  See VA treatment record, October 2004.  Recently, he 
has been noted as having probable calcified tendinitis, 
possible rotator cuff injury, and most likely old injury 
involving the right acromioclavicular joint with widening at 
1 centimeter.  See VA examination report, December 2006.  
However, the claims folder contains no medical evidence of 
record indicating that the veteran injured his right shoulder 
in service or relating any current right shoulder disability 
to service.  In addition, the veteran does not allege that he 
incurred his right shoulder disability during active duty.  
As such, the veteran's claim cannot be granted on a direct 
basis.  See Hickson, supra. 

With regards to granting service connection on a secondary 
basis, the Board notes that the veteran underwent a VA 
examination most recently in December 2006.  At the December 
2006 VA examination, the examiner reviewed the veteran's 
claims folder and noted his medical history.  He also noted 
the veteran's assertions that he injured himself in 2004 by 
falling backwards in a chair and catching himself with his 
right arm.  As a result of this incident, he reported having 
a subsequent right rotator cuff repair.  When asked to 
determine whether the veteran's residuals of right shoulder 
surgery was due to his service-connected right knee 
disability or aggravated by his service-connected 
intervertebral disc syndrome or his service-connected right 
knee disability, the examiner concluded that it is less 
likely as not that the veteran's residuals of a right 
shoulder surgery was caused by or a result of his service-
connected disabilities.  He further noted that the veteran 
injured his shoulder in 2004 by falling out of a chair and 
that his service-connected right knee disability would have 
no affect on his sitting in a chair.  

As the competent medical evidence of record does not indicate 
that the veteran injured his right shoulder in service or 
that his current right shoulder condition is related in any 
way to his service-connected intervertebral disc syndrome of 
the lumbosacral spine or his service-connected residuals of a 
right knee injury, status post arthroscopic surgery, service 
connection cannot be granted on either a direct or a 
secondary basis.

The Board acknowledges the veteran's contention that he has a 
current right shoulder condition as the result of his 
service-connected intervertebral disc syndrome of the 
lumbosacral spine.  The veteran can attest to factual matters 
of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for intervertebral disc syndrome of the lumbosacral 
spine is denied. 

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right knee injury, status post 
arthroscopic surgery is denied.

Entitlement to service connection for residuals of a rotator 
cuff tear of the right shoulder, to include as secondary to 
service-connected intervertebral disc syndrome of the 
lumbosacral spine is denied.

 
REMAND

In an April 2008 decision, the RO granted service connection 
for radiculopathy of the bilateral lower extremities, with an 
evaluation of 0 percent effective March 10, 2005.  The 
veteran filed a timely Notice of Disagreement as to the 
initial rating, indicating that the "recently granted leg 
problems [] should be addressed and considered and the rating 
increased . . ."  See May 2008 statement; September 2008 VA 
Form 646.  The claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.



Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

Provide the veteran with a statement of the 
case as to the issues of entitlement to a 
higher initial rating for radiculopathy of the 
bilateral lower extremities.  The veteran 
should be informed that he must file a timely 
and adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal is 
not filed, the claims should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


